Citation Nr: 0208272	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-09 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Maryland Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1947 to 
September 1951.  He also had service in the Maryland Air 
National Guard from April 1957 to May 1968.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1998 and later RO decisions that denied service 
connection for COPD and increased the evaluation for the 
veteran's service-connected left knee disability from one 
10 percent rating to 2 separate evaluations.  A 30 percent 
evaluation was assigned for post operative residuals of 
surgery for internal derangement of the left knee, and a 
10 percent rating was assigned for arthritis of the left 
knee.  In an August 2001 decision, the Board denied increased 
evaluations for the left knee conditions and remanded the 
issue of service connection for COPD to the RO for additional 
development.


FINDING OF FACT


A respiratory disease was not present in service and the 
veteran's current respiratory disease, first demonstrated 
after service, is not related to an injury or disease in 
service, including exposure to asbestos or other 
environmental hazard.


CONCLUSION OF LAW


COPD or other abnormality of the lungs was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for service connection for COPD, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of any respiratory disease 
and to obtain an opinion as to the etiology of any 
respiratory condition found.  He and his representative have 
been provided with a statement of the case and supplemental 
statement of the case that discuss the pertinent evidence, 
and the laws and regulations related to the claim, that 
essentially notify them of the evidence needed by the veteran 
to prevail on the claim.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a November 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his claim.  
Hence, no further assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).


A.  Factual Background


The veteran had active service from September 1947 to 
September 1951 in the U.S. Navy.  He also had service in the 
Maryland Air National Guard from April 1957 to May 1968.

The September 1947-September 1951 service medical records are 
negative for a respiratory disease.  The report of the 
veteran's medical examination in September 1951 at the time 
of his separation from service shows no abnormalities of the 
lungs and chest.  A chest X-ray was reportedly negative.

Service department documents of the veteran's treatment and 
evaluations while in the Maryland Air National Guard do not 
show the presence of a respiratory disease.  Reports of his 
reenlistment examinations in April 1960, January 1965, and 
January 1968  show no abnormalities of the lungs and chest.  
Chest X-rays at those examinations were reportedly negative.  
The report of his medical examination in April 1968 for 
separation from service does not show the presence of a 
respiratory disease.  A chest X-ray was reportedly negative.

Service documents indicate that the veteran worked on 
aircraft hydraulic systems and as a mechanic while in the 
Maryland Air National Guard.  Service records also reveal 
that he served on board a ship while in the U.S. Navy.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions from the 1950's 
to the late 1990's.  The more salient medical reports related 
to his claim for service connection for COPD are discussed 
below.

Private medical records show that the veteran was seen in 
1969 for complaints of coughing.  Bronchitis was noted on a 
report of his treatment in July 1969.

A private medical report shows that X-rays were taken of the 
veteran's chest in June 1989.  The impression was COPD.

Private medical reports show that the veteran was seen in 
1991 for problems with breathing.  A report of his treatment 
in August 1991 shows the assessment of broncho spasm.

A VA medical report reveals that the veteran underwent a 
spirometry study in February 1992.  The conclusion was 
moderate obstructive ventilatory defect without evidence of 
restriction.  It was noted that there was improvement in the 
vital capacity after bronchodilators.

A statement date in July 1997 from a comrade of the veteran 
in the Maryland Air National Guard notes that the veteran 
worked on aircraft that used asbestos for insulation around 
engine exhaust.  The signatory noted that he did not know the 
amount of the veteran's exposure to asbestos.

A statement dated in January 1998 from a supervisor of the 
veteran in the Maryland Air National Guard notes that the 
veteran was exposed to asbestos dust while working with brake 
linings and exhaust systems.  It was noted that the veteran's 
duty was aircraft mechanic.

The veteran testified at a hearing in August 1998.  The 
testimony was to the effect that he worked as an aircraft 
mechanic while in the Maryland National Guard which exposed 
him to asbestos while working on brakes, hydraulic systems, 
and other equipment.  His testimony was to the effect that he 
was first diagnosed with COPD around 1991 and that no 
physician had linked this condition to an incident of 
service.

The veteran underwent a VA medical examination in August 
1998.  He gave a history of exposure to asbestos and gas 
fumes while working as an aircraft technician.  A history of 
respiratory problems from the early 1970's was noted, as well 
as a history of smoking.  It was noted that pulmonary 
function tests revealed that he had obstructive airway 
disease.  The examiner noted that the veteran in all 
likelihood had severe airway disease with decreased diffusion 
and emphysema as well as air trapping.  A CAT (computed axial 
tomography) scan of his chest failed to reveal any evidence 
of asbestosis or asbestos disease.  The CAT scan showed 
minimal fibrosis in the right middle lobe and linear scarring 
in the lower lobe.  The examiner's overall impression was 
that the veteran had severe obstructive disease with 
emphysema, and opined that it was possible that the 
inhalation of fumes while working as an aircraft technician 
contributed somewhat to the severe obstructive airway 
disease.

In August 2001, the Board remanded the case to the RO in 
order to obtain an opinion from the examiner who conducted 
the August 1998 VA examination or suitable substitute as to 
the etiology of the veteran's COPD, including whether it was 
at least as likely as not related to exposure to asbestos or 
other specified environmental hazard in service.  A VA report 
dated in December 2001 notes that the veteran's records were 
reviewed by another physician.  The physician noted that the 
veteran had COPD and that there was substantial medical 
literature supporting the association between cigarette 
smoking and the development of COPD, even after people 
stopped smoking.  She also noted that there was only 
suggestive evidence that fumes played any role in the 
etiology of COPD and that the evidence was so minimal it 
could not be shown to be independent of cigarette smoking.  
She noted that the evidence did not specifically indicate 
signs of asbestosis or asbestosis related disease, and opined 
that the veteran's COPD was not related to asbestos exposure.





B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Statements from the veteran are to the effect that he was 
exposed to asbestos and other hazardous materials while 
working aboard a ship in the U.S. Navy and as an aircraft 
technician while in the Maryland Air National Guard.  The 
provisions of the Veterans Benefits Administration 
Adjudication Procedure Manual M21-1, Part VI, Paragraph 7.21 
must be considered and addressed by VA in the adjudication of 
claims based on exposure to asbestos in service.  Ashford v. 
Brown, 10 Vet. App. 120 (1997); VAOPGCPREC 4-2000.  Those 
provisions indicate that varieties of asbestos were used in 
military ship construction during World War II and the 
evidence shows that the veteran served on board a ship while 
in the U.S. Navy.  Service documents indicate that he worked 
as an aircraft mechanic while in the Maryland Air National 
Guard and statements from comrades in that service indicate 
he was exposed to asbestos while performing that duty.  The 
manual provisions noted in this paragraph require VA to 
perform all relevant development with regard to claims based 
on exposure to asbestos, and as noted above, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of his claim for service 
connection for COPD.

The medical evidence does not show the presence of a 
respiratory condition in service or until 1969 when 
bronchitis was noted on a private medical report of the 
veteran's treatment.  The bronchitis was apparently acute 
because there was essentially no further treatment for 
respiratory problems after 1969 until the 1980's.  A private 
medical report shows that X-rays of the veteran's chest in 
June 1989 revealed COPD.

The veteran underwent a VA medical examination to determine 
the nature and extent of his respiratory problems in August 
1998 and the examiner concluded that the veteran had severe 
obstructive disease with emphysema and that his inhalation of 
fumes while working as an aircraft technician in the Maryland 
Air National Guard could have contributed to that condition.  
The Board remanded the case to the RO in order to obtain an 
opinion from the examiner who conducted the August 1998 VA 
examination or suitable substitute as to the etiology of the 
veteran's COPD, including whether it was at least as likely 
as not related to exposure to asbestos or other specified 
environmental hazard in service.  A VA report dated in 
December 2001 notes that the veteran's records were reviewed 
by another physician.  The physician noted that the veteran 
had COPD and that there was substantial medical literature 
supporting the association between cigarette smoking and the 
development of COPD, even after people stopped smoking.  She 
also noted that there was only suggestive evidence that fumes 
played any role in the etiology of COPD and that the evidence 
was so minimal it could not be shown to be independent of 
cigarette smoking.  She noted that the evidence did not 
specifically indicate signs of asbestosis or asbestosis 
related disease, and opined that the veteran's COPD was not 
related to asbestos exposure.  There is no medical opinion in 
the record to refute the opinion of that physician and the 
medical evidence of record supports her opinion.

The veteran's statements and testimony to the effect that his 
respiratory problems are related to exposure to asbestos and 
other hazardous materials while working on board a ship in 
the U.S. Navy and while working as an aircraft mechanic in 
the Maryland Air National Guard are not competent evidence 
because the record does not show that he has the education, 
training or experience to make medical diagnoses, statements 
or opinions.  66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(1)); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

After consideration of all the evidence, the Board finds that 
it does not show the presence of a respiratory disease in 
service and that it does not link the veteran's COPD or any 
other abnormality of the lungs, first found after service, to 
an incident of service, including exposure to asbestos or 
other hazardous material.  The preponderance of the evidence 
is against the claim for service connection for COPD, and the 
claim is denied.  The benefit of the doubt doctrine is not 
for application because the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Service connection for COPD is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

